Citation Nr: 0920567	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  91-55 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent disabling for posttraumatic stress disorder (PTSD), 
with alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1990 rating decision 
from the Regional Office in Roanoke, Virginia (Roanoke-RO), 
which in part, granted service connection for PTSD and 
assigned an initial 30 percent rating and denied service 
connection for alcohol abuse.

In an October 1991 decision, the Board remanded the case, in 
part, to obtain additional medical records in connection with 
the PTSD and alcohol claims as well as a medical examination 
in connection with these claims.  In November 1993, the case 
was returned to the Board for further review.  In a July 1994 
decision, the Board granted secondary service connection for 
chronic alcohol abuse and remanded the case to the Roanoke-RO 
for further adjudication of the claim for an increased rating 
for PTSD in light of the grant of service connection for 
alcohol abuse.

In January 1995, the Roanoke-RO in part, increased the 
veteran's disability rating to 50 percent for his service-
connected PTSD, now combined with alcohol abuse, effective 
from the date of initial entitlement in May 1989.

The case was returned to the Board for review.  In May 1995, 
the Board remanded the case for further evidentiary 
development related to the issues of entitlement to an 
increased rating for PTSD with alcohol abuse and addressed 
other matters not currently before the Board.

During the pendency of this appeal, the case was transferred 
to the Regional Office in Atlanta, Georgia (Atlanta-RO).

In a December 1997 decision, the Board again remanded the 
case to the Atlanta-RO for additional medical records and an 
examination in connection with the PTSD claim, as well as 
addressing other matters not currently before it.

In an April 2004 determination, the Board disposed of another 
issue that was before the Board, and once again remanded the 
issue of entitlement to an increased disability rating for 
his service-connected PTSD for further development.  Finally 
the matter was again remanded by the Board in February 2006 
to ensure completion of unfinished development.  Such 
development has been completed and this matter is now 
returned to the Board for further consideration.

The Board notes that while the Veteran has requested a 
hearing before a Veterans Law Judge, he has recently 
indicated in an April 2009 letter that he is presently 
incarcerated for many years.  Accordingly he is shown to be 
unavailable to attend a hearing.


FINDING OF FACT

The Veteran's PTSD with associated alcohol abuse from initial 
entitlement has been shown to be manifested by such symptoms 
as nightmares, intrusive thoughts, startle reaction, 
persistent flashbacks, auditory hallucinations, depressed 
mood with history of suicide attempts and social isolation 
and has been found by medical evidence to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to these symptoms.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, 
the criteria for a 70 percent initial rating for PTSD with 
associated alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal was 
received in December 1989.  The RO adjudicated it in July 
1990.  The Veteran has appealed the initial rating assigned 
for the PTSD.  In this case, the VA's duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter(s) sent to the appellant in April 2001.  Thereafter, 
additional notice was sent in May 2004, September 2005, 
February 2006, June 2006, September 2006 and July 2008 
addressing the increased initial rating claim.  The matter 
was readjudicated by the RO in a July 2008 supplemental 
statement of the case.

The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Although in this matter there was 
no notice provided before the grant of service connection 
because the initial rating predates the enactment of the 
current section 5103(a) requirements in 2000, the subsequent 
notice that was provided was legally sufficient.  VA's duty 
to notify in this case has been satisfied.  See also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.    

In this case, the Veteran was sent a letter in July 2008 
which in addition to discussing the general criteria for a 
disability rating, the letter also provided examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Although effective date criteria was not discussed in this 
July 2008 letter or any other letter, the Veteran is not 
prejudiced as the effective date matter will be addressed by 
the RO when it implements the grant of the increased initial 
rating.

Even if this letter were deemed insufficient as it did not 
address with specificity the criteria for adjudicating the 
PTSD under pertinent criteria, the Veteran was provided 
detailed information regarding the applicable criteria for an 
increased rating for PTSD, both "old" and "new" by the 
statement of the case (SOC) sent in November 1990 and the 
supplemental statements of the case issued in February 1997, 
October 2005 and most recently in July 2008 when it 
reajudicated the claim.  The Veteran has provided arguments 
and multiple briefs from his representative throughout the 
course of his appeal including the most recent representative 
brief of April 2009, where his disability from PTSD was 
described in detail.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in April 2008 provided current assessments of the 
Veteran's disability based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 .  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The Veteran filed his claim in December 1989 and in a July 
1990 rating, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating.  This initial rating 
was increased to 50 percent in a January 1995 rating.  

Among the pertinent evidence submitted in conjunction with 
his claim were records showing that in May 1989 he was 
hospitalized with a long history of recurrent depression and 
PTSD.  His history was noteworthy for having come from a 
troubled environment and he saw trauma in Vietnam.  He was 
poorly compliant with his follow-up.  He admitted complaints 
of depression and PTSD.  Symptoms included sleeping poorly, 
and decreased memory, concentration and appetite.  There was 
also increases in social withdrawal, anxiousness, depression 
and some thoughts on wrecking his car or overdosing.  
Symptoms had been present for 6-7 months.  He also reported 
flashbacks and nightmares.  He was drinking 3-4 beers.  He 
reported a severely strained family situation which was due 
to his being investigated for sexual misconduct involving a 
stepdaughter.  He gave a history of prior psychiatric 
hospitalizations in 1984 with diagnoses that included PTSD.  
He had a history of suicide attempts six months ago by 
overdose and last year in jail by attempted hanging.  His 
mental status examination revealed him to be well dressed and 
well groomed.  He had poor eye contact and was slow to trust.  
Speech was normal.  He had some circumstantiality of thought 
but it was generally goal directed.  His affect was 
restricted and mood was depressed.  There was some suicidal 
ideation by history.  There were no homicidal ideations.  
There were no hallucinations or delusions or illusions.  
Cognitively he was alert and oriented times 3.  He was noted 
to have very little education and likely below normal 
intellect.  His judgment was very poor by history.  His 
insight was poor.  The hospital course revealed that he was 
enrolled in the usual individual and group sessions.  
Obviously he had PTSD and a severe character pathology.  He 
did seem to do fairly well on the unit and seemed to get some 
improvement on medication for nightmares and flashbacks.  At 
the time of discharge he stated he was not ready to leave and 
had a confrontation with the staff with a threat report 
written.  He was given the option of discharge later the next 
day but opted for discharge the same day and apologized for 
some of his behavior before leaving.  

In April 1990 he was seen for substance abuse treatment, 
having used alcohol, Valium and Tylenol with Codeine in the 
past.  He had a history of being abused and abandoned as a 
child and was in foster homes until age 18.  He was married 3 
times with the third marriage intact.  He reported remorse 
over the inappropriate relationship with his stepdaughter, 
but said she consented.  He gave a history of not drinking 
heavily until he returned from Vietnam.  He reported having 
felt rejected by his wife and separated temporarily in 1983 
but returned when the stepdaughter begged him to return.  He 
reported several unsuccessful suicide attempts and seemed 
remorseful over his inappropriate behavior and claimed not to 
understand the motivation.  He wanted treatment to avoid 
future problems.  He sought inpatient substance abuse 
treatment with a goal of complete abstinence. 

In May 1990 he sought psychiatric treatment and underwent 
psychiatric testing.  He reported flashbacks, nightmares, 
startle response and very disturbed sleep patterns.  He had 
angry spells and occasional suicidal thoughts with plan.  He 
had audio and visual hallucinations related to Vietnam.  He 
reported self medicating with drinks or drugs in the past.  
He was depressed and tearful when discussing his current 
family situation.  On mental status examination he was 
oriented times 3, had intact memory, coherent thought 
pattern, goal oriented, depressed mood and occasional 
suicidal thoughts.  He wanted help for depression, 
nightmares.  The diagnosis was PTSD, along with a history of 
substance abuse.  The evaluator thought that the Veteran 
needs help for PTSD and associated depression and believed 
the alcohol was self medicating for his symptoms.  He was not 
deemed appropriate for inpatient alcohol rehabilitation but 
instead was advised structured ongoing psychiatric care in a 
structured environment.  The psychiatric evaluation testing 
noted that he had a past history of severe family dysfunction 
and exposure to abuse as a child.  He was noted to have an 
8th grade education.  He expressed remorse about his own 
inappropriate behavior and had thought in the past of self 
mutilation of his genitals but had no current ideations.  

Mental status revealed that he was well oriented times 4, 
with low-average intellect.  His attention and concentration 
appeared adequate from a neuropsychiatric standpoint.  There 
was no evidence of memory impairment or gross indications of 
neuropsychological involvement.  His affect was appropriate 
though he periodically expressed sadness and spoke of 
remorse.  There were no loose associations or strong 
delusional thoughts.  He reported a past history of audio and 
visual hallucinations.  Testing revealed significant 
depression and underlying hostility and there were further 
indicators of significant anxiety regarding his conflicted 
feelings about aggressive and sexual concerns.  Ha also had 
some paranoia and transfer blind mechanisms.  Tests also 
revealed he was relatively guarded, an obsessive worrier and 
guilt prone.  He had intensive concerns about sexual issues.  
He felt inadequate and inferior.  Interpersonally he related 
in a hostile-dependent manner and felt strong social 
alienation.  He tended to avoid and withdraw from social 
contact.  Overall he appeared to be experiencing major 
depression which reaches major proportions and additionally 
there were features of PTSD as well as borderline dependent 
personality characteristics.  Substance abuse periodically 
played a part by weakening ego controls.  When stressed he 
might exhibit signs of ego decompensation though he was not 
overtly psychotic.  He denied suicidal ideations although 
considering his low self image, depression, guilt, 
destructive behavior was certainly a possibility in the 
future.  The doctor opined that he needed long term intense 
psychotherapy and psychopharmological intervention.  

From June 1990 to September 1990 the Veteran was hospitalized 
pursuant to a Court order as mentally ill.  He was noted to 
have been incarcerated and attempted suicide in jail.  He 
reported hearing voices from Vietnam and having flashbacks.  
He was noted to have owned a maintenance company with 
contracts to clean buildings.  He was very sad on admission 
due to his legal problems related to his sexual misconduct.  
Past history included PTSD treatment and a history of 
overdosing on pills.  He used alcohol, no street drugs.  His 
hospital course initially revealed him to be depressed with 
flashbacks and auditory hallucinations but not overtly 
psychotic and he was on suicide watch but no attempts or 
gestures were made.  After being transferred to a community 
preparation unit in August 1990 he decompensated with 
flashbacks and crying. He was noted to have been helped in 
the past with Haldol, which was administered in low dose 
resulting in improvement.  He turned into a pleasant high 
functioning individual although somewhat manipulative.  
Following a hearing in September 1990 he was given a 25 year 
suspended sentence.  His condition stabilized for the past 3 
weeks and he was discharged to a boarding home.  The 
discharge diagnoses included psychotic disorder NOS in 
remission and personality disorder NOS.  His GAF was 75 at 
present, but past year was undetermined.  

The report of a June 1990 VA examination recited the 
Veteran's previous history and he was noted to have requested 
transfer for long term PTSD treatment at a VA facility in 
Pennsylvania.  He reported he was really struggling.  He 
still had flashbacks, hears voices, and had nightmares.  He 
was treated with a variety of drugs, most recently with 
Thorazine which did not help.  He continued having visual 
hallucinations, seeing people who were not there.  He had 
audio hallucinations and woke at 2 am from nightmares.  He 
startled easily from sudden noises and did not trust people.  
He could not deal with his Vietnam experiences.  He talked 
about his Vietnam stressors.  Since returning from Vietnam he 
could not keep a job and had been "drifting."  He had 2 
marriages and reported his wife was still attached despite 
his difficulties, and believed his wife forgave him for his 
indiscretions.  On examination he had bland affect, looked 
essentially depressed and had a history of suicide attempts 
over the years.  He worried about his condition and wanted 
prolonged treatment.  The diagnosis was PTSD, depression in 
partial remission and alcohol by history and mixed 
personality disorder.  

Also in June 1990 he underwent social and industrial survey 
for adjudication.  He noted a recent legal history with 
primary complaints of nightmares from Vietnam.  Objectively 
he was alert times 3 and cooperative.  He still had audio and 
visual hallucinations and nightmares, but denied suicidal or 
homicidal thoughts.  He had a mildly restricted affect, 
unremarkable mood.  He reported startle reactions.  He was 
tearful when discussing his family failures and his inability 
to be his own man.  Based on his past history of treatment 
and impressions from this interview, it was felt he had 
overlapping problems making it difficult to distinguish the 
degree of contributing limitations due to PTSD.  He clearly 
had deficiencies related to this service-connected condition 
and overall should be considered severely restricted socially 
and industrially.  

The Veteran testified at a May 1991 hearing saying he began 
drinking in Vietnam and did it to self medicate for 
nightmares.  He endorsed severe startle reaction, flashbacks, 
nightmares, suicidal thought, auditory hallucinations, and 
sleep trouble.  He reported volunteering with Meals on Wheels 
and the Red Cross.

The Veteran underwent repeat VA examinations in June 1992 and 
in September 1994 both conducted by the same examiner who had 
examined him in June 1990.  Both times the examiner commented 
that there was very little change in the Veteran since he had 
initially seen him in June 1990.  On the occasion of the June 
1992 examination, the Veteran reported no hospitalizations 
since 1989 but he continued outpatient treatment at the Vet 
Center.  He was recently taken off Haldol and had more 
problems, with continued nightmares and occasional daytime 
flashbacks especially after sudden noises.  He avoided 
contact with Vietnam reminders and indicated that he lived 
with his wife out of convenience as they no longer had a 
marital relationship.  He indicated that he was taking care 
of his 9 month old grandson while the 15 year old mother was 
confined.  He believed he would be awarded custody of this 
child.  He was casually dressed, neatly groomed, looked quite 
dejected and talked in a bizarre tone of voice.  He felt 
pressure from finances.  The diagnosis was PTSD and 
dysthymia.  He appeared to be dealing with his problems to 
the best of his ability but was unable to secure work.  He 
indicated that he gets fired when employers learn his 
history.  

The September 1994 VA examination revealed that he was not 
currently being followed in mental health and continued with 
sleep problems and nightmares.  He still drank occasionally.  
He had nightmares and heard voices screaming for help once in 
a while.  He was noted to have been working on and off but 
lost his job delivering pizzas when his car broke down.  He 
has not been able to find work since.  He had no PTSD 
symptoms in the daytime except every so often he would start 
crying for no reason.  He still thought about Vietnam.  He 
lived with his 3rd wife who he had not yet divorced and their 
18 year old daughter.  He reported that his major income came 
from church that he attended regularly and he had a lot of 
friends there.  Examination revealed him to be dressed in 
soiled clothes, unshaven and poorly groomed.  He looked 
neglected in terms of hygiene.  He gave rather vague 
statements but left the examiner with the impression he was 
quite unhappy.  The examiner doubted he would benefit from 
psychiatric treatment but felt he needed social support.  The 
Axis I diagnosis was again PTSD, chronic, moderately severe 
and dysthymia.  An Axis II mixed personality disorder was 
also diagnosed.  The examiner felt he needed more help than 
he previously had in the past.  The examiner also doubted 
that he would be able to support himself through gainful 
employment but indicated he would need more support in this 
area.  

An August 1995 VA record noted the Veteran to be currently 
stable on Haldol with no current stressors other than money 
problems.  He was noted to have regular speech, fair eye 
contact and okay mood.  There were no psychotic symptoms 
reported and no suicidal or homicidal ideations.  He was 
assessed with PTSD, stable.  

In an April 1996 VA examination, the Veteran reported that he 
was continuing to do the community service that he had been 
sentenced to do.  He worked for meals on wheels and as a 
youth counsel.  He felt that he was trying to give back to 
the community but did not feel appreciated by other people.  
He also complained of nightmares, occasional voices and was 
easily irritable.  He said that prior to Vietnam he had 
personal difficulties but would handle disagreements at work 
by walking off jobs but after Vietnam he had problems with 
loss of control.  He had owned a maid service company but 
lost it secondary to his alcohol abuse which he used to 
sleep.  He currently felt unable to function in a work place 
although he had started a part time job with the census.  
This was only a 2 hour a day temporary job.  Objectively he 
was quite cooperative and acknowledged many things he was 
ashamed about.  He reported hearing voices and visual 
hallucinations associated with Vietnam connected with 
flashbacks.  He was well oriented and up to date with current 
events.  He was still taking Haldol and Thorazine.  Although 
not very anxious he found himself depressed because nobody 
cared.  He felt empty and though he saw his now separated 
wife, there was no intention of reviving the relationship.  
He was considered competent to handle finances.  The examiner 
concurred with the previous diagnoses of PTSD with chronic 
dysthymia related to his underlying borderline personality 
organization as reported in the earlier examinations. 

VA records from March 1996 revealed ongoing complaints of 
nightmares, decreased sleep and complaints of his small 
apartment feeling like closed in like a bunker.  He had no 
drug or alcohol use and no change in appetite.  He appeared 
anxious and was worried about the apartment, but otherwise 
his mental status examination was unremarkable.  He was 
assessed with history of PTSD and was to continue his Haldol 
and Trazodone.  In May 1996 he reported that he did not hear 
voices, as they were well managed with Haldol.  His sleep was 
also somewhat improved with Trazodone.  He was working 2-3 
hours a day of a school survey job.  Otherwise his mental 
status was unremarkable and his PTSD was assessed as stable.  

The Veteran was hospitalized in July 1997 with complaints of 
feeling down and depressed, disappointed in himself and 
having suicidal ideations.  He reported feeling depressed for 
3-4 months, with frequent thoughts of suicide.  He said the 
previous night he thought of overdosing on Haldol, but the 
thought of his 17 month old child stopped him.  He reported 
having lost his job as a painter when the business collapsed 
and has not worked since.  His prior work history included 
having owned his own business for 10 years and also having 
worked at a pizza place.  He complained of decreased 
appetite, some weight loss, sleep problems, tiredness, crying 
spells and feeling hopeless and worthless.  A history of 
several suicide attempts was noted.  He also was noted to 
have a history of legal problems, and of being 
institutionalized in the State Hospital following his sexual 
misconduct.  His alcohol use history was noted to include 
heavy use in 1989, still with occasional drinking.  Mental 
status examination was significant for psychomotor 
retardation, slow speech and decreased tone, but still 
coherent and relevant.  His affect and mood was of one who 
did not care.  He had occasional auditory hallucinations but 
no other type of hallucinations or delusion.  He was admitted 
for nursing observation for his suicidal ideations, but 
denied such thoughts after admission.  He continued to have a 
flat affect, and spent a lot of time painting which he said 
occupied him.  After he had an increase of his Trazodone his 
sleep problems improved.  When the time for him to be 
discharged approached he was not keen on being discharged but 
it was felt that keeping him in longer would foster 
dependency and it was determined that discharge was best for 
him.  

Also in July 1997 he underwent neuropsychiatric testing and 
again his history was noted.  His work history and personal 
history were again recited in detail and included a history 
of his having worked at a hospital shortly after service, but 
lost his job when he reflexively struck back at a patient who 
had hit him.  Mental status examination was again 
unremarkable other than for his mood noted to be slightly 
depressed on interview, with restricted range.  He had 
admitted to tearfulness, suicidal ideation and transient 
auditory hallucination controllable to some extent.  
Following extensive testing the Axis I diagnoses included 
adjustment disorder with depressed mood, dysthymia, chronic, 
PTSD chronic and history of alcohol abuse.  His GAF score was 
50.  

He was hospitalized again in August 1998 as a consult to 
continue psychiatric medications.  He had moved to Atlanta 
from Richmond to help out his daughter with a baby and he was 
financially supporting her.  He had PTSD and reported a 
history of seven suicide attempts, most recently in 1990.  
His complicated personal history involving the deviant 
relationship with his stepdaughter was again detailed, 
although he claimed he and the stepdaughter were still great 
friends.  His history of having worked various jobs over the 
past 8 years was noted, ranging from maintenance to delivery 
driver.  He presented as alert, responsive and oriented and 
was initially guarded on approach and preoccupied in thought.  
His voice was noted to be slightly above a whisper at first.  
He had sad facial expression and depressed mood.  He reported 
auditory hallucinations all the time, as well as flashbacks 
and nightmares.  He was easily frustrated and admitted to 
suffocating feelings under stress.  There were no 
suicidal/homicidal thoughts at the time.   An addendum from 
September 1998 noted that he had not been doing well and was 
feeling more upset.  His mood and affect were depressed and 
seemed a little angry.  He reported flashbacks, but no 
suicidal or homicidal thoughts.  He was diagnosed with PTSD 
with a GAF of 60 assigned.  

VA update which was entered as closed in July 2003 noted that 
the Veteran was lost to followup due to his dissatisfaction 
with changing counselors but he was often a no show.  He was 
having flashbacks again.  He was noted to have first entered 
CPRS in May 1998.  

In November 1998 the Veteran was incarcerated after 
apparently committing another sexual offense.  Available 
records from the correctional facility reveal that in a June 
2002 mental health evaluation he complained of hearing 
voices.  He took a lot of medication.  He also indicated he 
gets paranoid.  The examiner noted PTSD with flashbacks, 
intrusive thoughts, nightmares, auditory hallucinations, 
racing thoughts, agitation and decreased need for sleep.  He 
also endorsed delusions.  The symptoms said to have begun in 
1970 were ongoing and moderate in severity.  The current 
treatment's effect was good.  He reported 2 suicide attempts, 
both when in jail at age 43 and 53.  Physical examination 
revealed he had appropriate dress, appearance, hygiene, 
normal voice and speech, logical and coherent thoughts, no 
delusions.  He had no current suicidal ideations, with a last 
attempt in September 1998.  He had auditory hallucinations.  
His mood was euthymic, affect was flat, he reported insomnia 
and early awakening.  He was oriented times 4, had fair 
insight, average impulse control and was cooperative.  He had 
average judgment.  He was assessed with PTSD.  

Records from January and February of 2003 revealed that his 
chief complaint was PTSD with symptoms of nightmares, 
anxiety, depression and history of suicide attempts by 
overdose and hanging.  His symptoms continued to be 
flashbacks, depression, anxiety and intrusive thoughts and 
his history of multiple suicide attempts were again noted.  

Records from 2006 through 2007 include records from February 
2006, August 2006 and October 2006 repeatedly revealing 
symptoms of auditory hallucinations of hollering for help, 
flashbacks and nightmares.  Repeatedly his mental status 
examination revealed him to be fully oriented, calm, 
cooperative and euthymic or cheerful.  Also in a mental 
status checklist of selected items checked off in February 
2006, August 2006 and October 2006 he checked "no" to 
having psychosis, serious depression, self injurious 
thoughts, suicidal ideations, aggressive, impulsive or 
situational upset.  In January 2007 a treatment team meeting 
determined that he was appropriately placed in the General 
Population unit.  Plans were noted to include addressing 
suicidal behaviors.  In February 2007 he complained of 
nightmares about once or twice a week, and also reported 
drowsiness from taking medications.  Mental status 
examination revealed prominent dysphoria and at times talking 
with a barking like speech.  He otherwise was calm, cheerful 
and cooperative.

The report of an April 2008 VA examination included claims 
file review and examination of the Veteran.  He was noted to 
be incarcerated probably until 2012.  The history of his PTSD 
symptoms with Vietnam stressors was reported in detail.  His 
current symptoms included his earliest symptoms of hearing 
hallucination of a soldier's voice screaming for help who was 
shot when walking in the jungle with him.  He reported daily 
nightmares and flashbacks.  Other symptoms included disliking 
closed in spaces, depression, being a loner, jumpiness at 
loud noises, disliking having people behind him and 
occasional suicidal ideations.  He reported his problems 
began in 1970 when he overdosed on pills, was put on Valium 
and started drinking combined with Valium.  He said when he 
tried to stop he heard voices and felt being closed in.  He 
reported 9 suicide attempts mostly by overdose, but also 
tried hanging and driving a car off a bridge.  His last 
attempt was with Benadryl.  

His claims file was reviewed and history was recited in 
detail including the legal history and the hospitalization in 
1990 in conjunction with the Court Order.  He also gave a 
work history of having worked at the VA medical center right 
after service, but lost the job when he reacted to a 
patient's assault by hitting back.  He worked with a cleaning 
service for six years and then started his own cleaning 
service which he ran for about 9 years despite drinking 
heavily.  He was then arrested in 1989 and stopped working 
briefly and lived off a nonservice-connected pension.  He 
then worked as a maintenance man for an apartment complex 
from 1990 to 1992 but was not getting paid, then in 1996 he 
moved to Atlanta and worked as a painter and handyman for 
over a year until his arrest on current charges.  He was 
married 3 times and had 2 children with his second wife.  He 
reported 10 arrests for disorderly conduct after Vietnam and 
2 felony arrests for sexual offenses with minors.  Regarding 
his prison life he mostly reads.  He was housed in General 
Population and was not in a special unit.  He was assigned 
certain chores like cleaning and did these a few hours a day 
from Saturday to Tuesday.  He did not get paid and did not do 
them on the weekend.  He attended one class weekly which was 
a 3 hour faith based counseling and was ready to graduate.  
His average days consisted of waking at 5:30 am and getting 
up from bed around 6:00 am.  He was allowed to spend all day 
outside his cell and met with a psychiatrist every 4 months.

Mental status examination revealed he was alert and fully 
oriented.  He was reasonably clean and wore prison garb.  He 
demonstrated lip smacking behavior.  His speech was impaired 
due to lack of teeth but otherwise normal.  His thoughts were 
generally normal, linear and logical.  He was a fairly good 
historian, concrete in his answers.  He acknowledged auditory 
hallucinations of a soldier crying for help and flashbacks.  
He had some memory problems and difficulty abstracting.  The 
examiner recited findings from prior VA examinations and 
other mental health evaluations.  Most recent ones were done 
in August 1998.  The diagnosis was Axis I PTSD, alcohol abuse 
in full sustained remission in a controlled environment, 
psychotic disorder NOS, and dysthymia.  No Axis II diagnosis 
was made.  His GAF was 55.  

The examiner's summary was that the Veteran has been 
previously diagnosed with PTSD and alcohol abuse and the 
criteria for these illnesses would not be reviewed.  The 
examiner noted that he appears to have a psychotic illness 
that exists apart from his other diagnoses.  Although one 
hallucination was apparently related to Vietnam trauma he 
also saw flashes coming by that did not seem related to 
military trauma.  In addition, he has the typical flat affect 
of a psychotic individual and demonstrated more difficulty 
with abstraction that one might expect in the absence of 
either cognitive impairment or psychosis.  His treatment over 
the years was noted to largely been antipsychotic 
medications.  He appears to have chronic problems with 
depression and previous diagnoses of dysthymia which is 
probably the best match to his affective symptoms, especially 
since they've persisted.  

His current level of functioning was somewhat difficult to 
ascertain given his current controlled environment.  For 
example he was not permitted to work in his current 
environment even if symptoms permitted this.  He indicated he 
was given chores and sometimes does them without trouble but 
he usually opts out because he feels he should be paid.  He 
did not indicate his symptoms prevented him from these 
duties.  He was proud to state that he was graduating a one 
year course of faith based counseling and he had been able to 
sustain this treatment without interference from his 
symptoms.  As he was in the general population of the prison, 
he did not appear to have any unusual mental health 
challenges to the prison staff.  He did not report frequent 
disciplinary reprisals and seemed to manage his time fairly 
well.  Regarding alcohol, he reported not drinking because he 
could not obtain it.  If he had access he would use it.

The examiner opined that for the foreseeable future he would 
not be able to work a routine job or maintain a life outside 
his very structured environment where he appears to be 
functioning at a reasonable level.  Although he complains of 
ongoing symptoms, he's receiving treatment for these and they 
do not appear to hinder his daily functioning markedly.  
Therefore, at least until he is released from prison this 
evaluator would assess him as having a mental disorder whose 
symptoms require continuous medication.  Once he is released 
his circumstances will certainly change and a reassessment 
would be indicated at that time. Continued treatment for his 
depression, psychosis and polysubstance abuse was 
recommended.

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  Under the revised 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total. 38 C.F.R. § 
4.16(c) has also been removed from the revised regulations.

The Veteran's PTSD must therefore be evaluated under both the 
former and revised criteria, though the revised criteria may 
not be applied at any point prior to the effective date of 
the change.  See 38 U.S.A. § 5110(g) (West 2002 & Supp. 
2008); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003).

In considering the old and new criteria, there are three 
methods by which a Veteran can receive a 100 percent 
disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned.  
In effect, 38 C.F.R. § 4.16(c) precludes the assignment of a 
total rating based on individual unemployability under the 
objective criteria of 38 C.F.R. § 4.16(a).  (in effect prior 
to November 7, 1996.).  Thus, the third method is under 38 
C.F.R. § 4.16(b) which provides that when unable to secure or 
follow substantially gainful employment due to service-
connected disability a total rating will be assigned and all 
cases of Veterans who are unemployable from service-connected 
disability shall receive extraschedular consideration.  In 
other words, the assignment of a total rating on an 
extraschedular basis is for consideration.  Cathell v. Brown, 
8 Vet.App. 539, 542 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability. 38 C.F.R. § 4.130.  The principle of social and 
industrial inadaptability as the basic criteria for rating 
disabilities for mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability. 38 
C.F.R. § 4.129.  Two of the most important determinants of 
psychiatric disability are time lost from gainful work and a 
decrease in the work efficiency.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability. 
The record of the history and complaints are only preliminary 
to the examination report.  The report and the analysis of 
the symptomatology and full consideration of the whole 
history are the determining factors. 38 C.F.R. § 4.130.

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 100 percent evaluation is 
warranted for the following:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 100 
percent evaluation is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the Veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation for PTSD is 
warranted under the old regulations where the ability to 
establish or maintain effective or favorable relationships 
with people are considerably impaired and by reason of the 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in a 
considerable industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

The Board notes here that the RO initially reviewed the 
Veteran's claim under the "old" criteria in the original 
rating of July 1990 and statement of the case in November 
1990 and has also reviewed the Veteran's claim under the 
provisions of the "new" diagnostic criteria as evidenced by 
supplemental statements of the case issued in February 1997, 
October 2005 and July 2008.  The "new" diagnostic criteria 
is more favorable when considering an increased evaluation 
for psychiatric disorders from 50 percent to 70 percent.  
However, the "old" diagnostic criteria is more favorable 
when considering an increased evaluation for psychiatric 
disorders from 70 percent to 100 percent.

Based on a review of the evidence, the Board finds that from 
initial entitlement the Veteran's PTSD symptoms more closely 
resemble the criteria for a 70 percent disability rating.  
This is shown as early as May 1989 when he was hospitalized 
with symptoms that included poor sleep, increased social 
withdrawal, anxiousness, depression, flashbacks and 
nightmares.  He also had cognitive issues of decreased memory 
and concentration.  His history at that time was also 
significant for recent suicide attempt 6 months earlier when 
he had been in jail.  The treating doctor noted that the 
Veteran had obvious PTSD symptoms in addition to a severe 
character pathology.  

Records from 1990 reflect treatment both for his associated 
alcohol problems and his PTSD symptoms as shown in April 1990 
and May 1990, where he was noted to be self medicating with 
alcohol, and the evaluator in May 1990 determined that he was 
not appropriate for alcohol rehabilitation, but rather needed 
ongoing psychiatric treatment for his PTSD symptoms, which 
continued to be the same as above.  The test results taken in 
May 1990 revealed significant depression and anxiety and a 
tendency to withdraw from social contact.  He was described 
as experiencing major depression, with his alcohol abuse 
periodically weakening ego controls.  

His court ordered hospital stay from June to September 1990 
further revealed evidence of serious symptomatology, now 
shown to include hearing voices related to his Vietnam 
experience as well as flashbacks.  However in this confined 
environment he is shown to have stabilized to the point that 
his GAF score was 75 at discharge.  Nevertheless the VA 
examination and Social and Industrial survey done in June 
1990 which documented the same symptoms as described above 
including auditory hallucinations, continued to describe 
severe symptomatology.  

It was noted that he had overlapping problems making it 
difficult to distinguish the degree of contributing 
limitations for PTSD, and he clearly had deficiencies related 
to his service-connected condition and overall should be 
considered severely restricted socially and industrially.  
Under the circumstances, VA is required to resolve all doubt 
in his favor and consider his psychiatric symptoms as due to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998); 38 C.F.R. § 3.102.  Thus his PTSD 
symptoms are described as severely restricting him socially 
and industrially by the VA in June 1990.  Thus his symptoms 
from 1989 to 1990 reflect a severity that meets the criteria 
for a 70 percent rating.

The evidence thereafter, to include the repeated VA 
examinations from June 1992, September 1994 where the 
examiner found very little change in his symptoms, and the 
April 1996 examination, in addition to the treatment records 
up to 1998 likewise reflect continued severe symptomatology.  
Repeatedly in these records and examination reports, he is 
shown to suffer from persistent auditory hallucinations, and 
have continued sleep problems and nightmares, along with 
recurrent flashbacks.  Objectively this was manifest at times 
with mental status examinations noting him to appear quite 
dejected and talking in an abnormal tone of voice as reported 
in June 1992, with poor grooming and dirty clothes and an 
overall unhappy demeanor noted in September 1992.  He also 
had persistent problems with suicidal ideations as shown in 
July 1997 when he was again hospitalized with suicidal 
thoughts.  His symptoms up to his incarceration in November 
1998 continued to reflect serious symptomatology, although 
his GAF score fluctuated from 50 in July 1997 to 60 in August 
1998. 

The records obtained from the correctional facility where the 
Veteran is housed continues to show that from June 2002 to 
February 2007 he has continued to manifest severe PTSD 
symptoms including persistent auditory hallucinations, 
flashbacks, intrusive thoughts, paranoid and delusional 
thoughts, and depressive or dysphoric mood.  These symptoms 
as described above continued to reflect symptomatology that 
more closely resembles the criteria for a 70 percent rating 
for PTSD.

Finally the report from the VA examination done in April 2008 
despite the relatively high GAF score of 55, continues to be 
suggestive of severe symptomatology as shown by his 
subjective reports of daily nightmares and flashbacks, his 
dislike for closed spaces or having people behind him, his 
being a loner, being jumpy at loud noises and occasional 
suicidal ideations.  Objectively he was noted to have 
problems with his memory and cognition.  The examiner 
admitted that given the Veteran's current status of 
incarceration, it was difficult to ascertain his current 
level of functioning.  However based on this examination and 
the longitudinal review of his medical history from the 
pendency of this claim, the evidence more closely resembles 
the criteria for a 70 percent rating dating back to initial 
entitlement.  See Maurhan, supra.  

However the Board finds that the evidence does not more 
closely resemble the criteria for a 100 percent rating under 
either the old or new criteria.  The evidence as described 
above does not reflect total occupational and social 
impairment as contemplated by the new criteria under the 
General Rating for Mental Disorders nor does it reflect 
evidence of symptoms resulting in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
resulting in profound retreat from mature behavior and a 
demonstrated inability to maintain or retain employment as 
contemplated by the old criteria for a 100 percent rating.  

Although there are instances of decompensation shown such as 
the suicidal attempts described above, overall, his symptoms, 
particularly when well controlled by medication and in an 
environment where he is abstinent from alcohol are shown in 
the records overall to reflect an adequate ability to 
participate in mainstream social and occupational activities, 
that would not be anticipated by the 100 percent rating in 
either criteria.  He has been able to maintain marital and 
family relationships in spite of his severe personal and 
legal problems.  He also participated in volunteer work and 
church activities.  

Occupationally he is shown to have had long term employment 
to include entrepreneurial employment where he owned a 
cleaning company for up to 10 years, up until he was 
hospitalized by Court Order in 1990 pursuant to his arrest.  
Although the April 1996 VA examination suggested that he lost 
the business due to drinking heavily, the bulk of the 
evidence to include the most recent VA examination of April 
2008 and the records from 1990 suggested that he lost this 
business secondary to his arrest.  He further is shown to 
have had employment after this business failed, to include 
working as a painter/maintenance man and in pizza delivery 
but lost these jobs due to outside causes rather than his 
PTSD symptoms.  The only job loss clearly attributable to his 
PTSD was described as the job at the VA medical facility 
shortly after his return from Vietnam, when he had a violent 
startle reaction to a patient.  While he is presently 
precluded from employment by virtue of his incarceration, he 
is shown to be engaged in productive activities including 
participation in optional counseling and in household chores.  

Thus, there is no basis for awarding a 100 percent rating to 
include consideration of the old criteria and the new 
criteria as well as the three methods by which a Veteran can 
receive a 100 percent disability rating for service-connected 
psychiatric disability based on unemployability, as described 
above.  

In sum, with application of reasonable doubt, the Board finds 
that the criteria for a 70 percent rating, but no more for 
PTSD from initial entitlement is met.





ORDER

A rating of 70 percent, but no more, for PTSD with associated 
alcohol abuse is granted, subject to the laws and regulations 
governing the award of monetary benefits from initial 
entitlement.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


